Examiner’s Comments
1.	This office action is in response to the amendment received on 6/27/2022.
	Claims 3-4 and 10-11 have been canceled by applicant.
	Claims 1-2, 5-9 and 12-16 are pending, and in light of the amendment the claims are now allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 6/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,864,609 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, applicant' s amendment now places the application in condition for allowance over the prior art of record.
The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a power tool configured to perform a processing operation by driving a tool accessory attached to the power tool such that an axis of the tool accessory coincides with a driving axis, the power tool being connectable with a dust collector for collecting dust generated during the processing operation, the dust collector including a suction port that is configured to surround the tool, accessory when the dust collector is connected to the power tool, an outlet and a suction passage extending from the suction port to the outlet, the power tool comprising: 
a tool body including (1) a mounting part configured such that the dust collector is attachable to and detachable from the mounting part in parallel to the driving axis, (2) a first inlet configured to communicate the outlet of the dust collector when the dust collector is connected to the mounting part such that a first air flow flows from the outlet through the first inlet into the tool body, (3) a second inlet configured to introduce a second air flow for cooling the motor into the tool body, the second air flow being different from the first air flow, and (4) a common outlet for the first air flow and the second air flow, 
a motor including a motor body and a motor shaft, the motor body including a stator and a rotor, the motor shaft extending from the rotor in parallel to the driving axis;
a fan mounted on the motor shaft so as to rotate with the motor shaft, the fan having a first blade configured to generate the first air flow and a second blade configured to generate the second air flow; and 
a cover configured to be held in a close position where the cover closes the first inlet when the dust collector is not attached to the mounting part, and to be moved, in interlock with attaching of the dust collector to the mounting part, to an open position where the cover opens the first inlet wherein the common outlet is (1) radially outward of the fan and (2) between the first inlet and the motor body in a direction parallel to the driving axis, and the motor body is between the second inlet and the common outlet in the direction parallel to the driving axis.
With respect to claim 15, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a power tool, in addition to the features of claim 1,  a cover that is movable in a direction parallel to the driving axis between a close position where the cover closes the first inlet and an open position where the cover opens the first inlet; and an elastic member, wherein: the mounting part is configured such that the dust collector is attached to and detached from the mounting part while being moved in the direction parallel to the driving axis, the tool body includes a motor housing part that houses the motor, and the elastic member is between the cover and the motor housing part in the direction parallel to the driving axis and configured to bias the cover member in the direction parallel to the driving axis toward the close position, and the cover is configured to be held in the close position by a biasing force of the elastic member when the dust collector is not attached to the mounting part, and to be moved, in interlock with attaching of the dust collector to the mounting part, to the open position.
	With respect to claim 16, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a power tool, in addition to the features of claim 1, a sealing member is between the partition member and a support that supports the driving mechanism within the driving mechanism housing part.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/6/2022